Case 1:19-va-00038-DAR Document 3 Filed 03/14/19 Page 1 of 2

AO 93 (Rev. l l/l3) S,earch and Seizure Warrant

 

UNITED STATES DISTRICT CoURT

for the
District of Columbia

ln the Matter of the Search of

(Briejly describe the property to be searched
or identijj) the person by name and address)

|NFOR|V|AT|ON ASSOC|ATED W|TH THE CELLULAR

)

)

) Case No. 19-SW-38
TELEPHONE ASS|GNED CALL NUlVlBER 202-393-9872 §

)

THAT lS STORED AT PREl\/llSES CONTROLLED BY
T-|V|OB|LE.
SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the _ District of Columbia
(identify the person or describe the properly to be searched and give its location):

See Attachment A incorporated herein and included as part of the App|ication for a Search Warrant.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
d€SC!`ibed abOVe, and that SuCh S€al”Ch Will reveal (identijj) the person or describe the property to be seizea')j

See Attachment B incorporated herein and included as part of the Affidavit.

YOU ARE COMMANDED to execute this warrant on or before Febr_Ua[y 19. 2019 (nor to exceed 14 days)
Cl in the daytime 6:00 a.m. to 10:00 p.m. il at any time in the day or night because good cause has been established

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to G. l\/lichae| Harvey
(United Stales Magistrate Judge)

 

 

5 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

     

 

Cl for days (nor 10 exceed 30) ij until, the facts justifying, the later specific le of ___'
Date and time issued: 2/05/19 k f ~‘£%g
`\__ _ '* .)’rrdgel'.\’ signature Q
Ci and State- Washington, D.C. G. |Vlichae| Harvey, United States agistrate Judge
Ty - _

 

 

P_rinted name and title

Case 1:19-va-00038-DAR Document 3 Filed 03/14/19 Page 2 of 2

AO 93 (Rev l l/l3) Search and Seizure Warrant (Page 2)

 

Return

 

 

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
19-SW-38 als/ la @ Li:§<;l§,m via ‘ in

Inventory made in the presence of i
n i er

Inventory of the property taken and name of any person(s) seized:

seoen eagth lime

 

FlLED

MAR l ll 2019
C!erkl U.S. District §ng

 

 

Certit“ication Bankruptcv Cou_rts

 

l declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the

designated judge.
_@Exe_cuting officer 's signature

§peaicil t \.Q!li»¢ %\odfi>m_

Printed name and title

 

Date: 3_)\!-|_\ l j

 

 

